Citation Nr: 1217028	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-46 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left arm tremors.

2.  Entitlement to service connection for right arm tremors.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a respiratory disability, to include due to exposure to asbestos.  

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

6.  Entitlement to a compensable initial rating for right ear hearing loss.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1971 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the January 2009 rating decision granted entitlement to service connection for PTSD with an initial rating of 30 percent, effective July 23, 2008.  A November 2009 statement of the case granted an initial rating of 50 percent, effective July 23, 2008.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Although the appellant was awarded a higher initial rating, the appellant did not receive the maximum rating for the disability.  Thus, the issue remains on appeal.  

The appellant was scheduled for a videoconference hearing at the RO in Lincoln, Nebraska.  However, in an August 2011 statement, the appellant indicated that he did not wish to present oral contentions or arguments.  He indicated that he did not wish to appear before the travel board at that time, but he wished to continue his case.  Consequently, the hearing request is deemed to be withdrawn and the Board will proceed to adjudicate his appeal.

The issues of entitlement to service connection for left and right arm tremors, entitlement to an initial rating in excess of 50 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a back disability that is related to service.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a respiratory disability, to include asthma, that is related to service.  

3.  The December 2008 VA audiological examination results revealed that the appellant's right ear hearing loss disability has been clinically shown to be manifested by no worse than Level I hearing.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A respiratory disability, to include asthma, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for a compensable initial rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's service connection claims, a letter dated in September 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

In regard to the appellant's claim for a compensable initial rating for right ear hearing loss, the appellant is appealing the initial rating assignment as to his right ear hearing loss.  In this regard, because the June 2009 rating decision granted the appellant's claim of service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the June 2009 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.


Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a examination to obtain an opinion as to whether any 
respiratory disability found in the examination was the result of exposure to asbestos in service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In regard to the appellant's claims for entitlement to service connection for a back disability, the Board finds that a VA examination is not required.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The appellant's private treatment records reflect that he has a current back disability.  However, the appellant's service treatment records do not reflect that he had a back disability in service.  There is no evidence that the current back disability is related to an in-service event.  Further, as discussed below, the Board finds the appellant's and his wife's assertions that he injured his back in service and has had a back disability since service to be less than credible.  Consequently, the Board finds that a VA examination is not required under McLendon.  

In regard to the appellant's claim for a compensable initial rating for right ear hearing loss, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant an appropriate VA audiological examination in December 2008.  The examination is adequate because it is based on a thorough examination, a description of the appellant's  pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The December 2008 VA examination report also describes the functional effects of the appellant's hearing loss disability.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There has been no assertion of any such deficiency.  Consequently, the VA examination is adequate.  

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The December 2008 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

General Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   

Back Disability

For the reasons that follow, the Board concludes that service connection is not warranted for a back condition.

An October 2009 VA treatment record reflects that the appellant had low back pain with radiculopathy.  The record indicates the appellant had degeneration of the lumbar or lumbosacral intervertebral disc.  Thus, the evidence reflects that the appellant has a current low back disability, satisfying the first element of a service connection claim.

In a February 2009 statement, the appellant indicated that he hurt his back loading ammunition on a ship.  He stated that he tried to have it checked when he got out of service, but that drugs kept the pain away.  He stated that later on the pain got bad and he had it worked on and he had to have a shot because the pain was going down his legs.

The appellant's service treatment records do not contain any references to any complaints of, or treatment for, a low back condition.  An August 1970 enlistment examination report reflects that the appellant's spine was normal.  In an August 1970 report of medical history, the appellant denied having back trouble of any kind.  A January 1973 discharge examination report fails to reference any lower back issues.  

The first reference to a back problem in the claims file is a April 1983 private treatment record.  The April 1983 record reflects that the appellant reported difficulty with low back pain recently.  He reported that he had been doing a lot of lifting and complained of pain across the lower back.  The physician noted that the Veteran appeared to have a low back strain.  Hot moist packs and avoidance of heavy lifting or straining were recommended.  

A January 1985 private treatment record reflects that the appellant was seen because of continued back pain and pain radiating into his right leg.  He was not responding or improving with out-patient treatment.  A February 1985 private treatment record indicated that the appellant underwent a Chymopapain injection for a herniated L-5, S-1 disc.  The physician noted that a CAT scan had indicated a significant herniation at this level.

Another January 1985 private treatment record reflects that the appellant had a history of back pain off and on for quite some time, but it had been getting worse lately.  The episodes seemed to last longer and it took him longer to get over the episodes.  He complained of a lot of discomfort across the lower back and radiating down into the right leg at times.  There was no history of injury and no prior history of significant back problems.  On examination he had a lot of paraspinous muscle spasm and discomfort across the lower back.  Lumbosacral spine films were unremarkable.  A January 1985 follow-up record reflects that the appellant injured his back initially in January 1985 and had been having trouble since then.  He continued to have minimal back pain and pain down his right leg.

An October 2000 private treatment record indicates that the appellant was seen for complaints of back pain and radicular right leg pain.  The physician noted that the appellant had a history of lumbar disc disease.  He had a herniated disc in 1985 at L4-L5.  He was having severe right sciatic at that time.  Following that he had some ongoing trouble with back pain and he was given a couple of epidural steroid injections in 1986 and 1987.  Since then, his back had given him minimal trouble.  It always caused stiffness.  Over the last few weeks he had experienced increased back pain and radicular leg pain.  A lumbosacral spine series showed significant degenerative disc disease at L4-L5 as well as L4-L5.  He had a lot of facet joint degenerative arthritis at L4-L5 and L5-S1.  Another October 2000 private treatment record reflects that an MRI of the lumbar spine showed spinal stenosis due to arthritic changes.  No herniated disc was present.  The physician recommended an epidural steroid injection.

A March 2004 private treatment record indicates that the appellant had degenerative disc disease of the lumbar spine.  A February 2005 private treatment record reflects that the appellant had a history of lumbar spinal stenosis.  The record noted that the appellant had a chymopapain injection in his back in 1985 and that he had a herniated disc at L5-S1 at that time.  The record indicates that the appellant has had chronic problems with his back ever since then.  On examination, he had tenderness across the lower lumbar area.  Straight leg raising at about 30 degrees on the right was consistent with L5 lumbar radiculopathy.

In a February 2009 statement, the appellant's wife stated that the appellant did not have back pain in May 1972, prior to going to Vietnam.  She stated that they exchanged cassette tapes back and forth.  On one tape, the appellant told her that he hurt his back "unwrapping ammunition at 2 am."  He said he went to sick bay with pain across his hips and low back and down both legs.  He said the corpsman said that since he was due to get out of active duty when he got back to take care of it when he was out of the service.  The appellant thought that meant he was to wait and see his own doctor when he got home.  The appellant's wife stated that the appellant dealt with his back pain with alcohol and drugs.  She stated that he has been clean since May 1980, but his back pain has gotten steadily worse.  She stated that the appellant has been trying to get into the VA system since 1980 when he went to the Grand Island VA office with the tape about his back.  She stated that he was told that he could not claim anything, but the representative kept the tape saying he would give it back later.  She stated that they never received their tape back.  The Board notes that there is no indication in the claims file that the appellant filed any claims prior to the present claim.  

The Board notes that the appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service and witnessing events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the appellant is competent to testify that he hurt his back in service.  The appellant's wife is also competent to report that the appellant told her that he hurt his back during service.  The Board finds the appellant and his wife's statements that he hurt his back during service to be less than credible.  Although the appellant's wife stated that the appellant told her he went to sick bay with back pain, there is no evidence in the service treatment records that the appellant complained of back pain.  Additionally, the appellant's private treatment records do not indicate that he reported a history of back pain prior to his first complaints of back pain in April 1983.  The April 1983 private treatment record reflects that the appellant had difficulty with low back pain recently and noted that he had been doing a lot of lifting.  The diagnosis was low back strain.  The January 1985 and February 1985 private treatment records indicate that the appellant had continued back pain and a herniated L-5, S-1 disc.  The January 1985 private treatment record reflects that the appellant had a history of back pain off and on for quite some time, but it had been getting worse lately.  The January 1985 private treatment record reflects that there was no history of injury and no prior history of significant back problems.  The October 2000 private treatment record reflects that the appellant had a history of lumbar disc disease, but the physician referenced the herniated disc in 1985 at L4-L5.  The February 2005 private treatment record reflects that the appellant reported that he had chronic problems with his back since 1985, when he had a herniated disc at L5-S1.  Significantly, none of the appellant's private treatment records indicate that the appellant reported having a back injury or back problems in service.  In fact, the January 1985 private treatment record reflects that the appellant reported there was no history of an injury or prior history of significant back problems.  The appellant's service treatment records do not indicate that he injured his back in service, and the appellant's private treatment records reflect that he reported that he did not have a back injury or back problems prior to the 1980s, which contradicts his assertion that he injured his back in service.  Consequently, the Board finds the appellant and his wife's statements indicating that he injured his back to be less than credible.  

The appellant is competent to comment on his symptoms, but not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant may also report whether his symptoms have been continuous since service.  The appellant's wife is competent to report that she has observed the appellant's symptoms of back pain since service.  The appellant and his wife have asserted that he has had back problems since service.  As discussed above, the appellant's private treatment records reflect that the appellant did not report a history of back pain prior to 1983.  The private treatment records consistently reflect that the appellant reported having chronic back pain from 1985, more than 10 years after the appellant's discharge from service.  The appellant's service treatment records do not reflect that he was seen for complaints or treatment for a back condition.  The private treatment records indicate that the appellant reported that he did not have a history of back problems prior to the 1980s.  The January 1985 private treatment record reflects that the appellant had no history of injury or prior history of significant back problems.   The October 2000 private treatment record indicated that the appellant's back had given him minimal trouble since he was given a epidural steroid injections in 1986 and 1987.  As the appellant's and his wife's assertion of continuity of back symptoms is contradicted by his private treatment records, which are more contemporaneous to the appellant's period of service, the Board finds the appellant's and his wife's statements to be less than credible.  

As the appellant's statements do not establish continuity of symptomatology, the Board must evaluate whether the evidence demonstrates a nexus between his current low back disability and his time in service.  The appellant has contended that his back disability is related to service.  Although a lay person may be competent to report the etiology of a disability, a back disability, which is typically confirmed by X-rays, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The appellant has not been shown to possess the requisite skills necessary to be capable of making medical conclusions.  Thus, the appellant's statements regarding the etiology of his low back disability are less probative than his private and VA treatment records and service treatment records.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board finds that a preponderance of the evidence is against a grant of service connection for a back disability.  The appellant's service treatment records are negative for any treatment for or complaints of back problems.  The January 1973 discharge examination report fails to reference any lower back issues.  The appellant's private treatment records reflect that he was first diagnosed with a back strain in April 1983.  The appellant reported that he had difficulty with back pain recently.  The January 1985 private treatment record reflects that the appellant had no history of injury or prior history of significant back problems.   The appellant's other private treatment records failed to note a history of back problems prior to the 1980s.  The February 2005 private treatment record indicated the appellant had chronic problems with his back since 1985.  The appellant and his wife asserted that the appellant injured his back in service and that he has had problem since service, but for the reasons discussed above, the Board finds the assertions less than credible.  Although the Board has considered the appellant's statements that his back disability is related to service, the Board finds the service treatment records and VA medical records to be more probative.  Therefore, the Board finds that service connection for a low back disability is not warranted.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed above, the medical evidence does not show any arthritis of the spine within one year of the appellant's February 1973 separation from service.  There is no lay evidence that the condition manifested within one year of separation from service.  Thus, the Board finds that the appellant's low back disability did not manifest within one year of service.  The appellant may not benefit from the presumption.  See id.

In sum, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection on a direct-incurrence basis, including on presumptive grounds.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Respiratory Disability

The appellant contends that he is entitled to service connection for a breathing condition following exposure to asbestos on a ship in service.  See August 2008 claim.  For the reasons that follow, the Board finds that service connection is not warranted.

A February 2009 VA examination report reflects that the appellant had asthma.  Thus, the appellant had a current respiratory disability during the period on appeal, satisfying the first element of a service connection claim.

The appellant's service treatment records do not contain any references to any complaints of, or treatment for, a chronic respiratory condition.  An August 1970 enlistment examination report reflects that the appellant's lungs and chest were normal.  In an August 1970 report of medical history, the appellant denied having asthma, shortness of breath or a chronic cough.  A December 1972 service treatment record reflects that the appellant had a common cold.  The appellant's throat was normal and his chest was clear.  A January 1973 discharge examination report failed to reference any respiratory issues.  

A September 1981 private treatment record reflects that the appellant was seen for complaints of cold symptoms.  He had upper respiratory infection symptoms for the past 2 to 3 weeks, which had gradually gotten worse.  The appellant was tender over the maxillary sinuses, bilaterally.  His throat was moderately inflamed.  His lungs had a few scattered rhonchi, but no rales or wheezes.  The impression was a prolonged upper respiratory infection, now with sinusitis and early bronchitis.

A March 1998 private treatment record reflects that the appellant complained of intermittent wheezing and chest congestion.  It was noted that the appellant used to be a heavy smoker.  He had quit smoking 12 years ago.  The appellant reported that he had recently started having trouble with wheezing, particularly with exertion and with cold air.  The physician suspected that he had some underlying reactive airway disease.  A pulmonary function screen showed some mild obstruction.

A December 1998 private treatment record reflects that the appellant was seen for complaints of chest congestion and cough.  A chest X-ray indicated that the appellant had a normal heart size.  Lung fields were clear.  He had increased bronchovascular markings consistent with an acute bronchitis.  The assessment was acute bronchitis.

The appellant was evaluated at a February 2009 VA examination.  The VA examination report reflects that the appellant had shortness of breath/cough for many years.  On physical examination there were no abnormal respiratory findings.  Diaphragm excursion and chest expansion were normal.  There was no chest wall scarring or deformity of the chest.  There were no conditions that may be associated with pulmonary restrictive disease.  Condition between asthma attacks was normal.  A chest X-ray showed no evidence of pulmonary asbestosis.  Pulmonary function tests showed moderate airflow obstruction with no improvement after bronchodilators.  Lung volumes were normal.  Diffusion capacity was minimally reduced.  The VA examination report reflects that the appellant had a diagnosis of asthma.  The etiology of asthma was smoking.  The VA examiner indicated that the appellant had shortness of breath and cough, which were associated with asthma.  

The appellant gave a history of asbestos exposure while in the 1970s because he wore asbestos suits while on active duty.  He was a smoker.  He reported that he began smoking and service and smoked for about 15 years.  He stated that he still got short of breath daily with activity and had an albuterol inhaler which helped.  
The VA examiner opined that the appellant's lung condition, claimed as breathing difficulties was not related to military asbestos exposure.  The VA examiner stated that the appellant appeared to have long-standing asthma and was a remote smoker.  The VA examiner could not find any documentation of him having any pulmonary asbestosis.  The VA examiner stated that if the chest X-ray was normal, which the report indicates it was, then his breathing issues were most likely due to his long-standing smoking history.  The VA examiner noted that asbestosis, in and of itself, unless extremely severe, usually does not cause any difficulty breathing.  These are many times incidental findings noted on chest X-rays.    As the VA examiner provided a rationale for his opinion that the appellant's breathing difficulties were not related to military asbestos exposure, the Board finds the VA examination report to be probative.

The appellant has asserted that he has a breathing problem that is related to exposure to asbestos on a ship during service.  Although a lay person may be competent to report the etiology of a disability, a respiratory disability is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by x-rays and pulmonary function tests, the Board finds that the probative value of any such opinion is outweighed by that of the February 2009 VA examiner, who has education, training and experience in evaluating the etiology of a respiratory disability.  The VA examiner reviewed the appellant's claims folder and opined that the appellant's breathing difficulties were not related to military asbestos exposure.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  The appellant has not asserted that he has had a chronic respiratory condition since service, to include asthma.  The appellant's private treatment records, as noted above, do not reference asthma or indicate that he had a chronic condition.   The September 1981 private treatment record indicates the appellant had an upper respiratory infection with sinusitis and early bronchitis.  The March 1998 private treatment record, from more than 20 years after service, indicated that there was some underlying reactive airway disease.  As there is no evidence of continuity of respiratory symptoms since service, and the appellant has not asserted that he has had symptoms since service, there is no basis for service connection based on continuity of symptoms since service.

Based on a thorough review of the evidence of record, the Board finds that the evidence is against the appellant's claim for service connection for a respiratory condition.  The appellant has a diagnosis of asthma.  However, there is no evidence of a nexus between asthma and service.  The February 2009 VA examiner found that the appellant's lung condition, claimed as breathing difficulties, was not related to military asbestos exposure.  The VA examiner stated that asbestosis, in and of itself, unless extremely severe, usually does not cause any difficulty breathing.  The appellant's X-ray showed no evidence of pulmonary asbestosis.  There was also no evidence that the appellant has had a chronic respiratory problem in service.  The January 1973 discharge examination report failed to reference any respiratory issues.  The appellant's private treatment records from the 1980s and 1990s do not indicate that the appellant had chronic respiratory problems or constant respiratory complaints.  As noted above, although the appellant indicated that he believed his breathing condition was related to asbestos exposure in service, the Board finds the February 2009 VA examiner's opinion to be more probative.  Finally, there is no evidence that the appellant had a respiratory condition that became manifest to a compensable degree within one year from the date of termination of service.  38 C.F.R. §§ 3.307, 3.309.  Additionally, although the Veteran reported having smoked in service, and the clinical evidence of record relates current pulmonary disability to smoking, service connection based on tobacco smoking on a direct-incurrence basis is barred as a matter of law.  As implemented by VA in 38 C.F.R. § 3.300(c) , with respect to a tobacco-related disability, for claims filed after June 9, 1998, which is inclusive of the Veteran's current claim on appeal, Congress has by statute prohibited the grant of service connection for a disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a)  (West 2002).

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Higher Initial Rating for Right Ear Hearing Loss

General Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

 Analysis

As noted above, the appellant is appealing a noncompensable initial rating assigned for right ear hearing loss.  The June 2009 rating decision granted service connection for right ear hearing loss, effective July 23, 2008.  As such, the rating period on appeal is from July 23, 2008.  38 C.F.R. § 3.400(o)(2) (2011).  


A December 2008 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
15
15
50
50

On the basis of the numbers shown above, the appellant's puretone threshold average for the right ear was recorded as 32.5 decibels.  His speech recognition ability was 98 percent for the right ear using the Maryland CNC speech recognition test.  

Applying the above audiological findings from the December 2008 VA audiological examination report to the rating criteria for rating hearing impairment, the Board concludes that there is no basis for a compensable evaluation.  The Board notes that it has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.  
  
Considering, on VA audiological examination in December 2008, that the appellant's right ear manifests an average puretone threshold of no greater than 32.5 decibels, and no less than 98 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level I impairment.  The appellant's non-service-connected left ear hearing loss will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Applying the results from Table VI to Table VII, based on the results of the December 2008 audiologic examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  This results in a noncompensable (0 percent) disability rating. 

Based on the results of the December 2008 audiological examination, the appellant has not met the criteria for a 10 percent evaluation.  Given this, a compensable evaluation is not warranted.

The Board acknowledges the appellant's assertion that his bilateral hearing loss is worse than a noncompensable disability rating, and that he is entitled to a compensable rating for such hearing loss.  The December 2008 VA examination report reflects that the appellant reported difficulty understanding conversation in situations involving noise.  He also reported that voices on the telephone sounded muffled.  However, in determining the actual degree of a hearing loss disability, an objective examination is more probative of the degree of the appellant's impairment.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.

In conclusion, the noncompensable evaluation currently assigned for the appellant's bilateral hearing loss appropriately reflects his disability picture and the clinical evidence described above does not show distinct time periods exhibiting symptoms warranting staged evaluations.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ear hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's right ear hearing loss with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the appellant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a separate claim for entitlement to TDIU is pending, as discussed below.
 

ORDER

Entitlement to a compensable initial rating for right ear hearing loss is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a respiratory disability, to include due to exposure to asbestos, is denied.


REMAND

In regard to the appellant's claim for a higher initial rating for PTSD with major depressive disorder, the Board finds that VA has not completed its duty to assist.  In a August 2009 notice of disagreement, the appellant stated that he had seen Dr. L. for PTSD and continued depression in June and August of 2009.  He also reported that he had seen D.C. for PTSD and continued depression in June and August 2009.  He indicated that he saw Dr. L. and D.C. at the Grand Island VA Medical Center.  In his November 2009 substantive appeal, the appellant again noted that he had seen Dr. L. and D.C. for PTSD in June and August 2009.  A review of the claims file reflects that the appellant's VA treatment records up to April 2009 and from October 2009 have been associated with the claims file.  However, the appellant's VA treatment records from April 2009 through October 2009, which would include the records referenced by the appellant from June and August of 2009, have not been associated with the claims file.  Consequently, the case must be remanded to obtain those records. 

In a November 2009 statement, the appellant asked VA to check the medical records at the VA Medical Center in Omaha and Grand Island for ongoing treatments for tremors.  As noted above, the appellant's VA treatment records from April 2009 through October 2009 do not appear to have been associated with the claims file.  The missing VA treatment records may be relevant to the appellant's claims for entitlement to service connection for right and left arm tremors.  Accordingly, the claims must be remanded to obtain the missing VA treatment records.

The appellant's claim for entitlement to TDIU is inextricably intertwined with the appellant's claim for entitlement to an initial rating in excess of 50 percent for PTSD and major depressive disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment records, to include records from the Grand Island VA Medical Center, from April 2009 through October 2009, and from November 2010 to present.  The VA treatment records should include records of treatment for PTSD from Dr. L. and D.C. from June and August 2009.  The records should also include any treatment for tremors.  If no records are available, the claims folder must indicate this fact.

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection or left and right arm tremors, entitlement to an initial rating in excess of 50 percent for PTSD, and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


